DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The Examiner’s found Applicant argument with respect to the invention of Group I & III are persuasive.  Group I & III are therefore are regrouped to as Group I. The new Group is as follow:
Group I, claims 1-9, and 20.
Group II, claims 10-19 
Applicant's election with traverse of the invention of Group II, claims 10-19 in the reply filed on 2/04/2021 is acknowledged.  The traversal is on the ground(s) that “the claimed subject matter of invention I-III is so closely related that a search for the subject matter of any one of Invention I-III necessarily encompasses and invention I-III should be examined together.  This is not found persuasive because invention of Group I & III (As defined in previous Office letter) drawn to method of generating a parametric map based on a magnetic resonance signal data, whereas invention of Group II drawn to a magnetic resonance imaging apparatus for generating a parametric map.  Group I & III acquiring a trained network model without using radio frequency (RF) coil, which is independent and distinct and is not obvious variant. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it should be in the range of 50 to 150 words in length and should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the patent text for details.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura et al. (US 2020/0311878 A1).
	Regarding claims 10, 13, Matsuura et al. discloses a magnetic resonance imaging (MRI) apparatus for generating a parametric map based on magnetic resonance (MR) signal data, the apparatus comprising: a radio frequency coil configured to acquire from at least one radio frequency channel coil, (Par. [098]) an MR signal emitted from an object (Par. [001]); a memory (410) storing instructions (Par. [097]) for processing the MR signal received from the radio frequency coil; and a processor configured to execute the stored instructions to: generate a trained network model (Figs. 2A, 2B) by performing training in which MR signal data generated using an MRI method and an MR signal model is applied to an 50artificial neural network (Fig. 5A)  as input and a first characteristic parameter value calculated via the MR signal model is applied to the artificial neural network (Fig. 5A) as ground truth (Par. [083]); acquire MR image data by scanning an object; apply the MR image data to the trained network model (Fig. 2B); and calculate, using the trained network model and based on the MR image data, a second characteristic parameter value (Step 154, fig. 2C; fig 2D) with respect to the MR image data. 


Regarding claim 11, Matsuura et al. discloses the MR signal data is an MR signal response simulated using an MR signal modeling equation (Step 317, par. [087]), and wherein the MR signal modeling equation is based on an MR sequence for capturing an MR image of the object (Fig, 2A).  
Regarding claim 16, Matsuura et al. discloses the processor is further configured to execute the stored instructions to generate a parametric map based on the calculated second characteristic parameter value, and wherein the parametric map comprises at least one of a T1 map (Par. [050]), a T2 map, a T1 rho map, or a proton density (PD) map (Note:  “At least one of”, “or” read on alternative exclusive embodiments)
Regarding claim 17, Matsuura et al. discloses the processor is further configured to execute the stored instructions to control the display (420) to display the parametric map.  
Regarding claim 18, Matsuura et al. discloses the processor is further configured to execute the stored instructions to: calculate, based on the training, a residual error value for a voxel of a plurality of voxels (Fig. 4.  par. [031]); and detect an error (Par. [064-065]) for the voxel by extracting the voxel, wherein the residual error value exceeds a preset threshold (Step 319, fig. 4).  
Allowable Subject Matter
Claims 12, 14, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        



February 11, 2021